Citation Nr: 0328324	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for myositis of the 
lumboparavertebral muscles.

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a compensable 
rating for his service-connected low back disability.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the veteran has not been provided with notice 
of what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim for an increased (compensable) rating 
for his low back disability, and what specific evidence, if 
any, the veteran is expected to obtain and submit, and what 
specific evidence will be retrieved by VA.  In this regard, 
the Board notes that an October 2001 RO letter referenced 
primarily other issues for adjudication, and only informed 
the veteran a VA examination had been scheduled in 
conjunction with the issue on appeal.

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  



In his substantive appeal submitted in July 2002, the veteran 
indicated that he was receiving treatment for his low back 
disability.  These records have not been obtained.  In 
addition, the Board observes that new regulations pertaining 
to the evaluation of disabilities of the spine became 
effective on September 26, 2003, and the veteran has not been 
apprised of this change.  See 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since 2001.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran that have not 
already been associated with the claims 
folder.

3.  If appropriate, the veteran should 
then be afforded a VA examination by a 
specialist in orthopedics, if available, 
to determine the nature and extent of his 
low 


back disability.  All necessary tests 
should be performed.  The orthopedic 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  The RO should consider the veteran's 
claim for an increased rating for his 
lumbar spine disability pursuant to all 
rating criteria in effect during the 
course of his appeal, to include 
effective from September 26, 2003 
pursuant to 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003).  Thereafter, if the 
determination remains adverse, the RO 
should furnish the veteran a supplemental 
statement of the case that includes the 
pertinent Diagnostic Codes, to include as 
in effect from September 26, 2003.  The 
veteran should be afforded a reasonable 
period of time in which to respond.  The 
case should then be returned to the Board 
for further appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

